Exhibit 10.2

CONTINGENT VALUE RIGHTS AGREEMENT

THIS CONTINGENT VALUE RIGHTS AGREEMENT, dated as of January 14, 2011 (this
“Agreement”), is entered into by and among Ligand Pharmaceuticals Incorporated,
a Delaware corporation (“Parent”), CyDex Pharmaceuticals, Inc., a Delaware
corporation (the “Company”), and Allen K. Roberson and David Poltack, acting
jointly as Shareholders’ Representative (collectively the “Shareholders’
Representative”).

Preamble

Parent, Caymus Acquisition, Inc., a Delaware corporation and wholly-owned
subsidiary of Parent (“Sub”), and the Company entered into an Agreement and Plan
of Merger dated as of January 14, 2011 (the “Merger Agreement”), pursuant to
which Sub will merge with and into the Company (the “Merger”), with the Company
surviving the Merger as a subsidiary of Parent (the “Surviving Corporation”).

Pursuant to the Merger Agreement, Parent agreed to (subject to certain
prerequisites as stated in the Merger Agreement) create and issue to the
Company’s stockholders of record immediately before the Effective Time,
contingent value rights as hereinafter described.

The parties have done all things necessary to make the contingent value rights,
when issued pursuant to the Merger Agreement and hereunder, the valid
obligations of Parent and to make this Agreement a valid and binding agreement
of Parent, in accordance with its terms.

NOW, THEREFORE, for and in consideration of the premises and the consummation of
the transactions referred to above, it is mutually covenanted and agreed, for
the benefit of the Holders (as hereinafter defined), as follows:

ARTICLE I

DEFINITIONS

Section 1.1. Definitions.

(a) For all purposes of this Agreement, except as otherwise expressly provided
or unless the context otherwise requires:

(i) the terms defined in this Article have the meanings assigned to them in this
Article, and include the plural as well as the singular;

(ii) all accounting terms used herein and not expressly defined herein shall
have the meanings assigned to such terms in accordance with United States
generally accepted accounting principles, as in effect on the date hereof;

(iii) the words “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular Article,
Section or other subdivision;

(iv) unless the context otherwise requires, words describing the singular number
shall include the plural and vice versa, words denoting any gender shall include
all genders and words denoting natural Persons shall include corporations,
partnerships and other Persons and vice versa; and

 

1



--------------------------------------------------------------------------------

(v) all references to “including” shall be deemed to mean including without
limitation.

(b) Capitalized terms used but not otherwise defined herein shall have the
meanings ascribed thereto in the Merger Agreement. The following terms shall
have the meanings ascribed to them as follows:

“Accountant” has the meaning set forth in Section 2.9.

“Adjustment” has the meaning set forth in Section 2.4(e)(v).

“Adjustment Date” has the meaning set forth in Section 2.4(e)(v).

“Affiliate” means, with respect to any Person, any Person that controls, is
controlled by, or is under common control with such Person.

“Board of Directors” means the board of directors of Parent.

“Board Resolution” means a copy of a resolution certified by the secretary or an
assistant secretary of Parent to have been duly adopted by the Board of
Directors and to be in full force and effect on the date of such certification.

“Business Day” means any day other than a Saturday, Sunday or a day on which the
banks in San Diego, California are authorized or obligated by law or executive
order to close.

“Clopidogrel License” means any license agreement with a third party with
respect to rapid onset intravenous Clopidogrel that may be executed by the
Company after the Effective Time and before December 31, 2016.

“Clopidogrel Payment” means a payment to be made on a Clopidogrel Payment Date
in the applicable Clopidogrel Payment Amount.

“Clopidogrel Payment Amount” (a) if the Clopidogrel License is executed with The
Medicines Company on or before the ninetieth (90th) day after the Closing Date,
then (i) 100% of the upfront fee received by the Company pursuant thereto, but
excluding any portion of such upfront fee exceeding $1,750,000; plus (ii) 50% of
the cumulative amount of Clopidogrel Revenue received (excluding from
Clopidogrel Revenue for the purposes of this clause the amounts payable under
clause (a)(i)) (the “Subsequent Clopidogrel Payment Amounts”) less the
cumulative Subsequent Clopidogrel Payment Amounts previously paid to the
Shareholders’ Account; or (b) if the Clopidogrel License is not executed with
The Medicines Company on or before the ninetieth (90th) day after the Closing
Date or is executed with a company other than The Medicines Company, then 50% of
the cumulative amount of Clopidogrel Revenue received less the cumulative
Clopidogrel Payment Amounts previously paid to the Shareholders’ Account.

“Clopidogrel Payment Date” means the tenth Business Day following the receipt of
any Clopidogrel Revenue that will result in a Clopidogrel Payment. (There can be
more than one such Clopidogrel Payment Date, i.e., if Clopidogrel Revenue is
received on more than one date.)

 

2



--------------------------------------------------------------------------------

“Clopidogrel Revenue” means the excess of (a) any and all upfront fees or
milestone fees ever received by Parent under the Clopidogrel License, if any,
over (b) any and all payments required to be made to Prism in respect of such
upfront fees or milestone fees. (For the avoidance of doubt: Clopidogrel Revenue
does not include running royalty payments.) The determination of Clopidogrel
Revenue shall be consistent with the factual and GAAP determinations with
respect to same made in Parent’s audited financial statements for the applicable
Year and the payments made with respect to Clopidogrel Revenue received in any
Quarter during any Year shall be subject to adjustment based on the results of
the audit following such Year, with any such adjustment to be reflected in the
Clopidogrel Payment and/or Revenue Sharing Payment to be made for the
next-following Quarter(s) until satisfied or, in the case of the last payment,
by a payment to or from (as appropriate to reflect the adjustment) the
Shareholders’ Account within 30 Business Days after the delivery of such audit
to the Shareholders’ Representative.

“Company Assets” means any non-financial assets of the Company acquired by
Parent as a result of the Merger, including, without limitation, the Company
Technology.

“Company Business” means the business conducted before the Merger by the Company
with respect to the Company Technology, and any business that may be conducted
after the Merger by Parent or any affiliate of Parent (including, without
limitation, the Surviving Corporation) utilizing the Company Technology in whole
or in part.

“Company Technology” means any Company technology, including, without
limitation, the Company’s Captisol technology and other Cyclodextrin
derivatives, together with any derivations, improvements and modifications
thereto.

“CVR Payment Amount” means an applicable respective amount payable pursuant to
Onyx Drug Application Payment, Onyx Drug Approval Payment, any Clopidogrel
Payment, Payment A and the Revenue Sharing Payments.

“CVR Payment Date” means the Onyx Drug Application Payment Date, the Onyx Drug
Approval Payment Date, any Clopidogrel Payment Date, the Payment A Date, and any
Revenue Sharing Payment Date, as applicable.

“CVR Register” has the meaning set forth in Section 2.3(b).

“CVR Registrar” has the meaning set forth in Section 2.3(b).

“CVRs” means the Contingent Value Rights issued by Parent pursuant to the Merger
Agreement and this Agreement, whether Postclosing CVRs or CVRs issued at Closing
of the Merger (Closing having the meaning set forth in the Merger Agreement).
Certain CVRs will be designated as Series B CVRs, Series A CVRs, Series A-1 CVRs
and Common CVRs, as set forth in the Shareholders’ Representative Agreement.
Unless otherwise specified herein, all the CVRs shall be considered as part of
and shall act as one class only for purposes of this Agreement.

“Default” shall mean that any of the following has occurred and has not been
cured by Parent within five Business Days after written notice by the
Shareholders’ Representative to Parent thereof: (a) Parent fails to pay to the
Shareholders’ Account any amount as and when required hereunder, (b) at any time
Parent is obligated for more than $35,000,000 of financial indebtedness (other
than financial indebtedness which is expressly subordinated to all obligations
of Parent hereunder

 

3



--------------------------------------------------------------------------------

pursuant to a written subordination agreement signed by and reasonably
acceptable to the Shareholder Representative), (c) at any time after March 15,
2011 Parent’s cash, cash equivalents and short-term investments (minus any
restricted cash) is less than $10,000,000, (d) Parent fails to notify the
Shareholder Representative promptly if either of the events set forth in clauses
(b) or (c) occur, (e) Parent commits any material breach of this Agreement,
including but not limited to any breach of clauses (a) or (d) above or failure
to deliver any Quarterly Report or Interim Certificate complying with
Section 2.4(e)(i) below. It is understood that in the event of a good faith
dispute regarding item “(a)” (e.g., as to Indemnification Offset), no amount
subject to a bona fide dispute shall be due until the Dispute is resolved in
favor of the Shareholders’ Representative pursuant to Section 6.10 hereof.

“Dispute” has the meaning set forth in Section 6.10.

“Effective Time” has the meaning set forth in the Merger Agreement.

“Entitlement Certificate” has the meaning set forth in Section 2.4(d).

“Escrow Agent” means a financial institution chosen as Escrow Agent by mutual
agreement of Shareholders’ Representative and Parent prior to the Effective
Time, or its successor, determined in accordance with the Escrow Agreement.

“Escrow Agreement” means the agreement among the Shareholders’ Representative,
the Parent, and the Escrow Agent providing the terms and conditions by which the
Escrow Agent will hold the Escrow Amount, of even date herewith.

“Escrow Amount” means the amounts, if any, to be held in the escrow account
established and funded as contemplated by the Merger Agreement and this
Agreement and held in accordance with the terms and conditions of the Escrow
Agreement, the interest on which shall be paid to the Parent.

“FTE” means the full time equivalent effort of one employee with a B.A., B.Sc.,
M.S., or Ph.D. or equivalent degree or one employee without such degree but with
a minimum of five years senior management experience in the biotech or
pharmaceutical industry consisting of 1,875 hours per Year of business
development, operational, technical, legal or scientific work.

“GAAP” means United States generally accepted accounting principles, as
consistently applied by Parent.

“Holder” means a Person in whose name a CVR is registered in the CVR Register.

“Indemnification Amount” means (on a cumulative basis) 100% of the monetary
value of any Losses (subject to a cumulative cap of $2,500,000 of Losses, and
further subject to Section 2.7(a) below) directly or indirectly arising out of,
relating to or resulting from any of the following, and incurred or suffered by
Parent, any of Parent’s Affiliates, the Surviving Corporation or any of their
respective directors, officers, employees, agents, consultants, advisors,
representatives and equity holders (individually the “Indemnified Party” and
collectively, the “Indemnified Parties”):

(i) any inaccuracy in or breach of any representation or warranty of the Company
contained in the Merger Agreement, any Ancillary Agreement or in any
certificate, instrument or document delivered by the Company in connection with
the Merger Agreement;

 

4



--------------------------------------------------------------------------------

(ii) the nonfulfillment, nonperformance or other breach of any covenant or
agreement of the Company contained in the Merger Agreement, any Ancillary
Agreement or in any certificate, instrument or document delivered pursuant
thereto; and

(iii) any claim by any actual or purported stockholder or former stockholder of
the Company, or any other Person, seeking to assert, or based upon (i) ownership
or rights to ownership of any equity securities, (ii) any rights of a
stockholder (other than the right to receive such stockholder’s portion of the
Merger Consideration pursuant to the Merger Agreement), including any option,
preemptive rights or rights to notice or to vote, (iii) any rights under the
Company Charter Documents, in effect as of immediately before the Effective
Time, or (iv) any claim that his, her or its equity securities were wrongfully
repurchased by the Company.

Provided, however, that the Indemnification Amount shall be deemed to be zero
unless and until the aggregate such Losses exceed $250,000 (the “Basket”), in
which case the Indemnification Amount shall include all such Losses, including
those constituting the Basket.

If an Indemnified Party determines to seek indemnification under this Agreement
with respect to one or more indemnifiable claims resulting from the assertion of
liability by any third party (an “Indemnifiable Claim”), it shall give notice to
the Shareholders’ Representative within 20 calendar days of the Indemnified
Party becoming aware of such claim (a “Claim Notice”), which notice shall set
forth such material information with respect to such Indemnifiable Claim as is
then reasonably available to the Indemnified Party. If any such liability is
asserted against the Indemnified Party and the Indemnified Party notifies the
Shareholders’ Representative of such liability, the Shareholders’ Representative
shall be entitled, if it so elects by written notice delivered to the
Indemnified Party within 20 calendar days after receiving the Claim Notice, to
assume the defense of such asserted liability with counsel reasonably
satisfactory to the Indemnified Party. If the Shareholders’ Representative
elects to assume the defense of such asserted liability, the claims made by such
third party shall be conclusively established as being within the scope of and
subject to the indemnification provisions of this Agreement. Notwithstanding the
foregoing, the Indemnified Party shall have the right to employ its own counsel
in any such case, but the fees and expenses of such counsel shall be payable by
the Indemnified Party. With respect to any assertion of liability by a third
party that results in an Indemnifiable Claim, the parties shall make reasonably
available to each other all relevant information in their possession that is
material to any such assertion and otherwise cooperate in the defense of the
Indemnifiable Claim subject to their respective attorney-client privileges and
work product doctrine protections.

If the Shareholders’ Representative disputes its liability with respect to such
Indemnifiable Claim, it shall, within 20 calendar days after receiving the Claim
Notice with respect to such Indemnifiable Claim, give written notice of such
dispute to the Indemnified Party in which event the parties will negotiate in
good faith to mutually agree to resolve such dispute. If the parties are unable
to resolve the indemnifiability of the Indemnifiable Claim within 60 calendar
days after the Shareholders’ Representative delivers such notice, then pending
resolution of any such dispute, the Indemnified Party shall have the right to
defend, compromise, or settle such Indemnifiable Claim at the risk of the
Shareholders’ Representative, subject to the cumulative cap on Indemnifiable
Losses provided herein.

“Indemnification Offset” means the cumulative Indemnification Amount (to the
extent not recovered by subtraction from previous Revenue Sharing Payments) as
of the date of a Revenue Sharing Payment.

 

5



--------------------------------------------------------------------------------

“Loss” means any loss, Legal Proceeding, judgment, settlement, order,
injunction, decree, ruling, assessment, arbitration award, damage, fine,
penalty, expense (including reasonable attorneys’ or other professional fees and
expenses and court costs), injury, diminution of value, Tax, Encumbrance,
liability, debts or other obligations of any nature, whether known or unknown,
absolute, accrued, contingent, liquidated, unliquidated or otherwise, due or to
become due or otherwise, and whether or not required to be reflected on a
balance sheet prepared in accordance with GAAP, or other cost, expense or
adverse effect whatsoever, whether or not involving the claim of another Person.

“Nontendering Shareholders” means holders of Company Shares who have not
properly tendered those Company Shares and the related Company Stock
Certificates, Transmittal Letters (such capitalized terms not defined herein
having the meaning set forth in the Merger Agreement), and signature pages to
the Shareholders’ Representative Agreement pursuant to section 2.08 of the
Merger Agreement as of the Effective Time.

“Onyx Drug” means Carfilzomib, formulated with Captisol, as currently in
development by Onyx Pharmaceuticals, Inc. as a drug in multiple myeloma and
solid tumors.

“Onyx Drug Application Payment” means $2,000,000.

“Onyx Drug Application Payment Date” means the fifth Business Day following the
filing of a bona fide New Drug Application for the Onyx Drug with the FDA.

“Onyx Drug Approval Payment” means $3,500,000.

“Onyx Drug Approval Payment Date” means the fifth Business Day following FDA
approval of the Onyx Drug’s New Drug Application.

“Paid Annual Revenue Sharing Amount” has the meaning set forth in
Section 2.4(e)(v).

“Payment A” means a payment to be made on the first anniversary of the Effective
Time (or such sooner date as Parent may in its sole discretion designate) equal
to $4,300,000.

“Payment A Date” means the first anniversary of the Effective Time (or such
sooner date as Parent may in its sole discretion designate).

“Permitted Transfer” means any transfer which is not in violation of applicable
securities laws and in connection with which the transferee has executed and
delivered a joinder signature page as to the Shareholders’ Representative
Agreement; provided, that in the case of a transfer of Series B CVRs, Series A-1
CVRs or Common CVRs, the transfer must also be in at least one of the following
categories for the transfer to be a Permitted Transfer: (i) the transfer of any
or all of the CVRs (upon the death of the Holder) by will or intestacy;
(ii) transfer by instrument to an inter vivos or testamentary trust in which the
CVRs are to be passed to beneficiaries upon the death of the trustee;
(iii) transfers made pursuant to a court order of a court of competent
jurisdiction (such as in connection with divorce, bankruptcy or liquidation);
(iv) if the Holder is a partnership or limited liability company, a distribution
by the transferring partnership or limited liability company to its partners or
members, as applicable; (v) a transfer made by operation of law (including a
consolidation or merger) or in connection with the dissolution, liquidation or
termination of any corporation, limited liability company, partnership or other
entity; (vi) a transfer from a participant’s

 

6



--------------------------------------------------------------------------------

account in a tax-qualified employee benefit plan to the participant or to such
participant’s account in a different tax-qualified employee benefit plan or to a
tax-qualified individual retirement account for the benefit of such participant;
(vii) a transfer from a participant in a tax-qualified employee benefit plan,
who received the CVRs from such participant’s account in such tax-qualified
employee benefit plan, to such participant’s account in a different
tax-qualified employee benefit plan or to a tax-qualified individual retirement
account for the benefit of such participant; or (viii) any transfer of a CVR by
a venture capital firm, private equity firm, or other similarly-situated type of
institutional investor that (a) provides to Parent an opinion of legal counsel
that such transfer can be effected pursuant to an applicable exemption from the
registration requirements of the Securities Act of 1933 and other applicable
securities laws that is reasonably acceptable to Parent; and (b) certifies to
Parent that it has not received a Quarterly Report dated within six (6) months
prior to such transfer.

“Person” means any individual, firm, corporation, limited liability company,
partnership, trust or other entity, and shall include any successor (by merger
or otherwise) thereof or thereto.

“Postclosing CVRs” means the CVRs issuable to Nontendering Shareholders who
comply with the provisions of Section 2.08(a) of the Merger Agreement after the
Effective Time.

“Quarter” means any full or partial calendar quarter during any Year.

“Quarterly Report” has the meaning set forth in Section 2.4(e).

“Required Funding” has the meaning set forth in Section 2.6.

“Revenue” means all revenues and other assets received during any Quarter during
any Year during the Term, by Parent or any Affiliate of Parent from any
non-Affiliate of Parent, from the sale of products involving the Company Assets
or the Company Technology (including products combining the Company Technology
with other products or services and products containing any product derived from
the Company Technology as a component part), the licensing of the Company
Technology (whether upfront fees, royalty fees or milestone fees), materials
sales, contract development and grants, but excluding the Clopidogrel Payment
Amounts. The determination of Revenue shall be consistent with the factual and
GAAP determinations with respect to same made in Parent’s audited financial
statements for the applicable Year and the payments made with respect to Revenue
received in any Quarter during any Year shall be subject to adjustment based on
the results of the audit following such Year, with any such adjustment to be
reflected in the Revenue Sharing Payment to be made for the next-following
Quarter or, in the case of the last payment, by a payment to or from (as
appropriate to reflect the adjustment) the Shareholders’ Account within 30
Business Days after the delivery of such audit to the Shareholders’
Representative. In the event that a product involving the Company Technology is
sold as a single product, component, or service, or in the event that the sale
is of a pharmaceutical product that is enhanced or enabled by integration with
the Captisol technology, then Revenue shall include 100% of the revenues or
other assets received from such sale or other transaction. “Revenue” for any
Quarter during the Term shall additionally include the present value (discounted
at an annual rate of 10%) of all revenues and other assets unconditionally
guaranteed to be received after such Quarter (including, without limitation,
future minimum guaranteed royalty or milestone payments) pursuant to written
agreements entered into during such Quarter during the Term by Parent or any
Affiliate of Parent (including, without limitation, the Surviving Corporation)
from such sale, licensing, materials sales, contract development and grants; but
thereafter the actual receipt of such unconditionally guaranteed revenues and
other assets shall not be included within “Revenue.” The preceding sentence
shall not apply to

 

7



--------------------------------------------------------------------------------

any portion of such revenues and other assets unconditionally guaranteed to be
received after a Quarter which pertain to bona fide agreements for payment for
or funding of the provision of services (e.g., drug research/development
services) over an extended period; in such a case, the guaranteed payments shall
be prorated over the period in which the services would be provided and deemed
to be received on a daily basis in accordance with such proration (by way of
example: on November 1, 2016 Parent enters into such a bona fide agreement to
provide drug research/development services over 36 months, with payment of a
guaranteed fixed $1,000,000 to come at the end of the 36 months—2016 Revenue
would include 2/36 of $1,000,000).

“Revenue Sharing Amount” means 20% of all Revenue recognized during any Quarter
in each applicable Year, but only to the extent that and beginning only when
aggregate Revenues for such Year exceed $15,000,000; plus an additional 10% of
all Revenue recognized during any Quarter in each applicable Year, but only to
the extent that and beginning only when aggregate Revenues for such Year exceed
$35,000,000.

“Revenue Sharing Payment” means the excess, if any, of (a) the Revenue Sharing
Amount for an applicable Quarter; over (b) an amount equal to the
Indemnification Offset as of the applicable Revenue Sharing Payment Date.
Provided, that in no event may any further reductions be made from Revenue
Sharing Payments on account of a quantity “(b)” after a cumulative total of
$2,500,000 of such reductions have been made from Revenue Sharing Payments. It
is understood that such reductions from Revenue Sharing Payments shall be
Parent’s sole remedy for claims arising from the Indemnification Amount.

“Revenue Sharing Payment Date” means 45 Business Days after the end of the
Quarter during which a Revenue Sharing Payment is earned.

“Shareholders’ Account” means a bank account designated by the Shareholders’
Representative to Parent in writing.

“Shareholders’ Representative Agreement” shall mean that certain Shareholders’
Representative Agreement by and among the Company and the Shareholders’
Representative and some or all of the Holders, dated as of January 14, 2011, and
which has been executed by Theron Odlaug and Allen Roberson in their individual
capacities solely for the purpose of agreeing to Sections 2.4(c) and 4.2
thereof.

“Surviving Person” has the meaning set forth in Section 5.1(a)(i).

“Term” means the period beginning at the Effective Time and ending at the close
of business on December 31, 2016.

“Year” means each full or partial calendar year during the Term.

ARTICLE II

CONTINGENT VALUE RIGHTS

Section 2.1. Issuance of CVRs.

The CVRs shall be issued pursuant to the Merger Agreement at the time and in the
manner set forth in the Merger Agreement. Distribution of any CVR Payment Amount
to the Holders shall be governed by the Shareholders’ Representative Agreement.

 

8



--------------------------------------------------------------------------------

Section 2.2. Nontransferable.

The CVRs shall not be sold, assigned, transferred, pledged, encumbered or in any
other manner transferred or disposed of, in whole or in part, other than through
a Permitted Transfer.

Section 2.3. No Certificate; Registration; Registration of Transfer; Change of
Address.

(a) The CVRs shall be issued in book-entry form only and shall not be evidenced
by a certificate or other instrument.

(b) The Shareholders’ Representative shall keep a register (the “CVR Register”)
for the registration of CVRs. The Shareholders’ Representative shall be the
initial CVR registrar and transfer agent (“CVR Registrar”) for the purpose of
registering CVRs and transfers of CVRs as herein provided.

(c) Subject to the restriction on transferability set forth in Section 2.2,
every request made to transfer a CVR must be in writing and accompanied by a
written instrument or instruments of transfer and any other reasonably requested
documentation in a form reasonably satisfactory to the CVR Registrar, duly
executed by the registered Holder or Holders thereof or by the duly appointed
legal representative thereof or by a duly authorized attorney. Upon receipt of
such written request and materials, the CVR Registrar shall register the
transfer of the CVRs in the CVR Register, any such registration not to be
unreasonably withheld or delayed. All duly transferred CVRs registered in the
CVR Register shall be the valid obligations of Parent, evidencing the same right
and shall entitle the transferee to the same benefits and rights under this
Agreement and the Shareholders’ Representative Agreement, as those previously
held by the transferor. No transfer of a CVR shall be valid until registered in
the CVR Register, and any transfer not duly registered in the CVR Register will
be void ab initio. Any transfer or assignment of the CVRs shall be without
charge (other than the cost of any transfer tax which shall be the
responsibility of the transferor) to the Holder.

(d) A Holder may make a written request to the CVR Registrar to change such
Holder’s address of record in the CVR Register. The written request must be duly
executed by the Holder and conform to such other reasonable requirements as the
CVR Registrar may from time to time establish. Upon receipt of such proper
written request, the CVR Registrar shall promptly record the change of address
in the CVR Register.

Section 2.4. Payment Procedures.

(a) Payment A

On the Payment A Date, Parent shall deliver by wire transfer to the
Shareholders’ Account the amount of Payment A in immediately available funds.
Provided, that if before the Payment A Date, Parent has delivered the amount of
Payment A to the Escrow Agent pursuant to Section 2.8, then instead, on the
Payment A Date and pursuant to the Escrow Agreement, the Escrow Agent shall
deliver by wire transfer to the Shareholders’ Account the amount of Payment A in
immediately available funds out of the Escrow Amount.

(b) Clopidogrel Payments

 

9



--------------------------------------------------------------------------------

After the execution of the Clopidogrel License, on each Clopidogrel Payment
Date, Parent shall deliver to the Shareholders’ Account the applicable
Clopidogrel Payment in immediately available funds.

(c) Onyx Drug Application Payment

On the Onyx Drug Application Payment Date, Parent shall deliver by wire transfer
to the Shareholders’ Account the amount of the Onyx Drug Application Payment in
immediately available funds. Provided, that if before the Onyx Drug Application
Payment Date, Parent has delivered the amount of the Onyx Drug Application
Payment to the Escrow Agent pursuant to Section 2.8, then instead, on the Onyx
Drug Application Payment Date and pursuant to the Escrow Agreement, the Escrow
Agent shall deliver by wire transfer to the Shareholders’ Account the amount of
the Onyx Drug Application Payment in immediately available funds out of the
Escrow Amount.

(d) Onyx Drug Approval Payment

On the Onyx Drug Approval Payment Date, Parent shall deliver by wire transfer to
the Shareholders’ Account the amount of the Onyx Drug Approval Payment in
immediately available funds. Provided, that if before the Onyx Drug Approval
Payment Date, Parent has delivered the amount of the Onyx Drug Approval Payment
to the Escrow Agent pursuant to Section 2.8, then instead, on the Onyx Drug
Approval Payment Date and pursuant to the Escrow Agreement, the Escrow Agent
shall deliver by wire transfer to the Shareholders’ Account the amount of the
Onyx Drug Approval Payment in immediately available funds out of the Escrow
Amount.

(e) Revenue Sharing Payments

(i) Within 45 calendar days after the end of each Quarter of each Year during
the Term, Parent shall deliver to the Shareholders’ Representative a report (a
“Quarterly Report”) setting forth: (A) the Revenue recognized during such
Quarter and cumulatively during such Year, (B) the calculation of such Revenue
in reasonable detail, (C) the cumulative amount of Revenue Sharing Payments paid
by Parent during such Year, (D) a 4-Quarter rolling forecast of future Revenues
for the subsequent four Quarters (each, a “Forecast”), (E) a management
discussion and analysis of the Company Business conducted during such Quarter
and expected to be conducted during the period covered by the Forecast,
including, without limitation, a description of the types and general terms of
all license and supply agreements and limited clinical use agreements entered
into during such Quarter, (F) an accurate accounting and summary of all FTEs
working on the Company Business and Company Technology during such Quarter and
Year, and Required Funding invested by Parent both during such Quarter and
cumulatively during such Year (including sufficient back-up to allow the
Shareholders’ Representative to understand the general nature and purpose of
such Required Funding Payments), and (G) a certificate of Parent’s Chief
Financial Officer stating (i) the amount of Parent’s cash, cash equivalents and
short-term investments (minus any restricted cash) as of the end of such Quarter
and the lowest amount of Parent’s cash, cash equivalents and short-term
investments (minus any restricted cash) at any time during such Quarter and
(ii) the highest amount of Parent’s obligations for financial indebtedness
(other than financial indebtedness which is expressly subordinated to all
obligations of Parent hereunder pursuant to a written subordination agreement
signed by that creditor and by Shareholders’ Representative and that is
reasonably acceptable to the Shareholders’ Representative) at any time during
the Quarter. In addition, upon reasonable request by the Shareholder
Representative Parent will provide to the Shareholder Representative a
certificate of Parent’s Chief Financial Officer (the “Interim Certificate”)
stating (i)

 

10



--------------------------------------------------------------------------------

whether or not the amount of Parent’s cash, cash equivalents and short-term
investments (minus any restricted cash) exceeds $10,000,000 as of the date of
such request or any date since the date of the last Quarterly Report; and
(ii) whether or not Parent is or has been obligated for more than $35,000,000 of
financial indebtedness (other than financial indebtedness which is expressly
subordinated to all obligations of Parent hereunder pursuant to a written
subordination agreement signed by that creditor and by Shareholders’
Representative and that is reasonably acceptable to the Shareholder
Representative) as of the date of such request or any date since the date of the
last Quarterly Report. The Quarterly Reports and any Interim Certificates and
the contents thereof shall be subject in all respects to the terms of a
confidentiality/nonuse agreement, to be entered into between Shareholders’
Representative and Parent, substantially as protective as the Mutual
Confidentiality Agreement dated July 14, 2010, between Parent and the Company,
executed contemporaneously herewith. If there is a successor Shareholders’
Representative, no Quarterly Reports need be provided to that successor unless
and until the successor Shareholders’ Representative executes and delivers to
Parent a confidentiality/nonuse agreement substantially as protective as such
confidentiality/nonuse agreement.

(ii) On the applicable Revenue Sharing Payment Date, Parent shall deliver to the
Shareholders’ Representative a certificate (the “Entitlement Certificate”),
certifying that the Holders are entitled to have a Revenue Sharing Payment
delivered to the Shareholders’ Account (and setting forth the calculation of
such Revenue Sharing Payment), and shall together therewith deliver the
indicated Revenue Sharing Payment to the Shareholders’ Account in immediately
available funds, unless the indicated Revenue Sharing Payment is zero. No
transaction described in Section 5.1(a) hereof shall give the Holders the right
to have a CVR Payment Amount delivered to the Shareholders’ Account.

(iii) Within 150 calendar days after delivery by Parent of an Entitlement
Certificate or a Quarterly Report (the “Objection Period”), the Shareholders’
Representative may deliver a written notice to Parent specifying that the
Shareholders’ Representative objects to (i) the determination of Parent that no
Revenue Sharing Payment is due and payable, (ii) the calculation of the Revenue
Sharing Payment, or (iii) the calculation of the amount of Revenue recognized
during the applicable Quarter (a “Notice of Objection”), and stating the reason
upon which the Shareholders’ Representative has determined that (A) a Revenue
Sharing Payment is due and payable, (B) the calculation of the Revenue Sharing
Payment is in error, or (C) the amount of Revenue recognized during the
applicable Quarter is in error. Any dispute arising from a Notice of Objection
shall be resolved in accordance with the procedure set forth in Section 6.10,
which decision shall be binding on the parties hereto and every Holder.

(iv) Parent shall be entitled to deduct and withhold, or cause to be deducted or
withheld, from each CVR Payment Amount otherwise payable pursuant to this
Agreement, such amounts as Parent or the applicable subsidiary of Parent is
required to deduct and withhold with respect to the making of such payment under
the Internal Revenue Code, or any provision of state, local or foreign tax law.
To the extent that amounts are so withheld or paid over to or deposited with the
relevant governmental entity, such withheld amounts shall be treated for all
purposes of this Agreement as having been paid to the Holder in respect of which
such deduction and withholding was made.

(v) No later than 60 days following the conclusion of each Year (the “Adjustment
Date”), the aggregate amount of Revenue Sharing Payments actually paid to the
Shareholders’ Account by Parent in such Year (for each such year, the “Paid
Annual Revenue

 

11



--------------------------------------------------------------------------------

Sharing Amount”) shall be adjusted on a dollar-for-dollar basis by the negative
or positive amount equal to (i) the Paid Annual Revenue Sharing Amount minus
(ii) the aggregate amount of Revenue Sharing Payments owed by Parent for such
Year as indicated by determinations reflected in Parent’s annual audited
financial statements (the “Adjustment”). If the Adjustment is a negative amount
(i.e., if Parent underpaid), Parent shall pay such amount to the Shareholders’
Account by wire transfer of immediately available funds within five Business
Days of the Adjustment Date. If the Adjustment is a positive amount (i.e., if
Parent overpaid), the Shareholders’ Representative shall pay such amount to
Parent by wire transfer of immediately available funds out of the Shareholders’
Account to an account designated by Parent within five Business Days of the
Adjustment Date.

Section 2.5. No Voting, Dividends or Interest; No Equity or Ownership Interest
in Parent.

(a) The CVRs shall not have any voting or dividend rights, and interest shall
not accrue on any amounts payable on the CVRs.

(b) The CVRs shall not represent any equity or ownership interest in Parent (or
in any constituent company to the Merger) or in any Company Business or the
Company Technology or other asset. The rights of the holders of CVRs are limited
to those expressly set forth in this Agreement and the Shareholders’
Representative Agreement, and such Holders’ sole right to receive property
hereunder is the right to receive cash indirectly from Parent through the
Shareholders’ Account in accordance with the terms hereof and the terms of the
Shareholders’ Representative Agreement. No CVRs or Postclosing CVRs shall be
issued to a Nontendering Shareholder unless and until such Nontendering
Shareholder complies with the provisions of Section 2.08(a) of the Merger
Agreement after the Effective Time. Any holders of Company Shares before the
Effective Time who are Nontendering Shareholders as of any date of payment by
Parent or the Escrow Agent to the Shareholders’ Account pursuant to this
Agreement shall not be entitled to receive any portion of such payment when
distributed pursuant to the Shareholders’ Representative Agreement, and the
Shareholders’ Representative shall redistribute such portion of any such payment
to all holders of Company Shares who are not Nontendering Shareholders as of the
date of such distribution.

Section 2.6. Sole Discretion and Decision Making Authority; No Fiduciary Duty.

Parent shall have sole discretion and decision making authority (a) over any
continued operation of, development of or investment in the Company Business,
and (b) over when (if ever) and whether to pursue, or enter into, an agreement
to dispose of and/or to commercialize or monetize in any particular manner the
Company Business, and upon what terms and conditions. Parent shall conduct the
Company Business in good faith and with commercial reasonableness during the
Term, which, without limitation, means that (A) Parent shall dedicate to the
Company Business through December 31, 2015 a minimum of five FTEs per Year¸ one
of which shall be a manager dedicated at least 50% to the Company Business
during each Year during the Term, the others representing a mix (as Parent shall
from time to time determine) of technical, scientific, operational, legal and
business development functions with the objective to operate the existing
business and to seek to expand the business and revenues, and (B) Parent shall
invest at least $1,500,000 per Year directly related to and in support of the
research, development, licensing and commercialization of the Company Business
and the Company Technology including cost of compensation and benefits of the
dedicated FTEs (the “Required Funding”) into the Company Business during each
Year thru December 31, 2015. Parent’s obligation to dedicate such FTEs or invest
the Required Funding shall terminate at any time if (1) Revenue in the prior
Year is less than $10,000,000 (when such “prior year” is 2011 or 2012) or

 

12



--------------------------------------------------------------------------------

less than $15,000,000 (when such “prior year” is 2013 or 2014); and
(2) objective evidence causes Parent to reasonably conclude that the potential
for the Company Business and the Company Technology does not reasonably justify
continued investment in the Company Business at those levels due to negative
competitive conditions, the evidence and detailed justification for which shall
be provided in writing to the Shareholders’ Representative on or before March 31
of any year, which the Shareholders’ Representative shall have the right to
dispute pursuant to Section 6.10 below.

Section 2.7. Indemnification.

(a) For purposes of determining the Indemnification Amount and Indemnification
Offset, all representations and warranties contained in the Merger Agreement,
any Ancillary Agreement or any certificate, instrument or document delivered by
the Company in connection with the Merger Agreement (and all claims based upon
preclosing covenants and agreements therein) will survive the Closing,
irrespective of any facts known to Parent at or before the Closing or any
investigation at any time made by or on behalf of Parent, for a period of 365
days from the Effective Time and no longer; provided, that if Parent delivers to
the Shareholders’ Representative, before expiration of such 365 days, either a
notice asserting a Loss that would constitute an Indemnification Amount, or a
notice that, as a result of a Legal Proceeding instituted or claim made by a
Person not a party to this Agreement, Parent reasonably expects that Parent, any
of Parent’s Affiliates, the Surviving Corporation or any of their respective
directors, officers, employees, agents, consultants, advisors, representatives
and equity holders may incur Losses, then the applicable representation,
warranty covenant or agreement will survive until, but only for purposes of, the
resolution of the matter covered by such notice and the final determination of
the actual Loss, if any. This Section 2.7 and the determination of the
Indemnification Amount and Indemnification Offset will not be affected by any
investigation conducted with respect to, or any knowledge acquired (or capable
of being acquired) at any time, whether before or after the execution and
delivery of the Merger Agreement or this Agreement or the Closing Date, by or on
behalf of Parent.

(b) No Holder, as a former stockholder of the Company or otherwise, has (and
each Holder, as a former stockholder of the Company or otherwise, waives) any
right of indemnification or contribution against the Company with respect to any
breach by any Holder, as a former stockholder of the Company or otherwise, or
the Company of any of their respective representations, warranties, covenants or
agreements in the Merger Agreement or any Ancillary Agreement or otherwise,
whether by virtue of any contractual or statutory right of indemnity or
otherwise, and all claims to the contrary are hereby waived and released. In
addition, each Holder, as a former stockholder of the Company or otherwise,
hereby agrees that such Holder, as a former stockholder of the Company or
otherwise, will not make any claim for indemnification against the Company by
reason of the fact that such Holder was a director, officer, employee, or agent
of the Company or was serving at the request of the Company as a partner,
trustee, director, officer, employee, or agent of another entity (whether such
claim is for judgments, damages, penalties, fines, costs, amounts paid in
settlement, losses, expenses, or otherwise and whether such claim is pursuant to
any statute, charter document, bylaw, agreement, or otherwise) to the extent
that any action, suit, proceeding, complaint, claim, or demand brought against
such Holder relates to a Loss described herein (whether such action, suit,
proceeding, complaint, claim, or demand is pursuant to this Agreement,
applicable law, or otherwise).

 

13



--------------------------------------------------------------------------------

Section 2.8. Effect of Default.

In the event of a Default occurring before payment of Payment A by Parent to the
Shareholders’ Account, Parent shall immediately pay Payment A, the Onyx Drug
Application Payment amount and the Onyx Drug Approval Payment amount to the
Escrow Agent, and such amounts shall thereupon become part of the Escrow Amount
and shall be distributed by the Escrow Agent on the Payment A Date, the Onyx
Drug Application Payment Date and the Onyx Drug Approval Payment Date, as
applicable, to the Shareholders’ Account as set forth herein. In the event of a
Default occurring after payment of Payment A by Parent to the Shareholders’
Account but before payment of the Onyx Drug Application Payment amount by Parent
to the Shareholders’ Account, Parent shall immediately pay the Onyx Drug
Application Payment amount and the Onyx Drug Approval Payment amount to the
Escrow Agent, and such amounts shall thereupon become part of the Escrow Amount
and shall be distributed by the Escrow Agent on the Onyx Drug Application
Payment Date and the Onyx Drug Approval Payment Date, as applicable, to the
Shareholders’ Account as set forth herein. In the event of a Default occurring
after payment of Payment A and the Onyx Drug Application Payment amount by
Parent to the Shareholders’ Account but before payment of the Onyx Drug Approval
Payment amount by Parent to the Shareholders’ Account, Parent shall immediately
pay the Onyx Drug Approval Payment amount to the Escrow Agent, and such amount
shall thereupon become part of the Escrow Amount and shall be distributed by the
Escrow Agent on the Onyx Drug Approval Payment Date to the Shareholders’ Account
as set forth herein. If the Onyx Drug Application Payment amount has been paid
to the Escrow Agent and has become part of the Escrow Amount, but the Onyx Drug
Application Payment Date has not occurred by December 31, 2016, the Escrow Agent
shall (in accordance with the terms of the Escrow Agreement) deliver the Onyx
Drug Application Payment amount to Parent. If the Onyx Drug Approval Payment
amount has been paid to the Escrow Agent and has become part of the Escrow
Amount, but (a) the Onyx Drug Approval Payment Date has not occurred by
December 31, 2016, or (b) an event occurs which renders it substantially
unlikely that the Onyx Drug Approval will occur by December 31, 2016 (e.g., a
nonapproval letter from the FDA), then the Escrow Agent shall (in accordance
with the terms of the Escrow Agreement) deliver the Onyx Drug Approval Payment
amount to Parent. Notwithstanding the foregoing, if the Default was caused by
Parent’s cash, cash equivalents and short-term investments (minus any restricted
cash) falling below $10,000,000, and if within 30 days thereafter Parent has
increased its cash, cash equivalents and short-term investments (minus any
restricted cash) to above $14,000,000 and Parent delivers an Interim Certificate
to the Escrow Agent and the Shareholders’ Representative so stating, the Default
shall be deemed cured and the Escrow Agent shall forthwith return the Escrow
Amount to Parent.

Section 2.9. Audit Right.

Upon the prior written request by the Shareholders’ Representative, Parent shall
meet at reasonable times during normal business hours with the Shareholders’
Representative to discuss the content of any Quarterly Report or any Entitlement
Certificate. Parent agrees to maintain, for at least the applicable Objection
Period, all books and records relevant to the calculation of a CVR Payment
Amount and the amount of Revenue recognized during the applicable Quarter.
Subject to reasonable advance written notice from the Shareholders’
Representative and prior execution and delivery by it and an independent
accounting firm of national reputation chosen by the Shareholders’
Representative (the “Accountant”) of a reasonable and customary
confidentiality/nonuse agreement, Parent shall permit the Shareholders’
Representative and the Accountant, acting as agent of the Shareholders’
Representative, at the Shareholders’ Representative’s cost, to have access
during normal business hours to the books and records of Parent and its
affiliates (including, without limitation, the Surviving Corporation) as may be
reasonably necessary to audit the calculation of such CVR Payment Amount or the
calculation of the amount of Revenue recognized in the applicable Quarter, as
applicable.

 

14



--------------------------------------------------------------------------------

ARTICLE III

COVENANTS

Section 3.1. Payment of CVR Payment Amount.

Parent shall duly and promptly pay, or the Escrow Agent shall pay, as
applicable, each CVR Payment Amount, if any, to the Shareholders’ Account in the
manner provided for in Section 2.4 and Section 6.10 and in accordance with the
terms of this Agreement.

Section 3.2. Assignments.

Parent shall not, in whole or in part, assign any of its obligations under this
Agreement other than in accordance with the terms of Section 5.1 hereof.

ARTICLE IV

AMENDMENTS

Section 4.1. Amendments Without Consent of Holders.

Without the consent of any Holders or of the Shareholders’ Representative,
Parent, when authorized by a Board Resolution, at any time and from time to
time, may enter into one or more amendments hereto to evidence the succession of
another Person to Parent and the assumption by any such successor of the
covenants of Parent herein in a transaction contemplated by Section 5.1 hereof.
Promptly after the execution by Parent of any amendment pursuant to the
provisions of this Section 4.1, Parent shall provide a copy of such amendment to
the Shareholders’ Representative.

Section 4.2. Amendments With Consent of Holders.

Subject to Section 4.1 (which amendments pursuant to Section 4.1 may be made
without the consent of the Holders or of the Shareholders’ Representative), with
the consent of the Shareholders’ Representative, Parent, when authorized by a
Board Resolution, and the Shareholders’ Representative may enter into one or
more amendments hereto for the purpose of adding, eliminating or changing any
provisions of this Agreement, even if such addition, elimination or change is in
any way adverse to the interests of the Holders; provided that if such addition,
elimination or change is in any way adverse to the interests of the holders of
Series B CVRs, of Series A CVRs, of Series A-1 CVRs or of Common CVRs, it shall
additionally require the consent, whether evidenced in writing or taken at a
meeting of the applicable Holders, of the Holders of not less than a majority of
the outstanding Series B CVRs, Series A CVRs, Series A-1 CVRs or Common CVRs, as
applicable.

Section 4.3. Effect of Amendments.

Upon the execution of any amendment under this Article IV, this Agreement shall
be modified in accordance therewith, such amendment shall form a part of this
Agreement for all purposes and every Holder shall be bound thereby.

 

15



--------------------------------------------------------------------------------

ARTICLE V

CONSOLIDATION, MERGER, SALE OR CONVEYANCE

Section 5.1. Parent May Consolidate, Etc.

(a) Parent shall not consolidate with or merge into any other Person, convey,
transfer or lease its properties and assets substantially as an entirety to any
Person or convey, transfer, lease or license all or substantially all of the
Company Business to any Person, unless:

(i) the Person formed by such consolidation or into which Parent is merged, the
Person that acquires by conveyance or transfer, or that leases, the properties
and assets of Parent substantially as an entirety or the Person that acquires by
conveyance or transfer, or that leases or licenses, all or substantially all of
the Company Business (the “Surviving Person”) shall expressly assume payment (if
and to the extent required hereunder) of amounts on all the CVRs and the
performance of every duty and covenant of this Agreement on the part of Parent
to be performed or observed, including without limitation, those set forth in
Section 2.6; and

(ii) Parent has delivered to the Shareholders’ Representative an Officer’s
Certificate, stating that such consolidation, merger, conveyance, transfer,
lease or license complies with this Article V and that all conditions precedent
herein provided for relating to such transaction have been complied with.

(b) In the event Parent conveys, transfers or leases its properties and assets
substantially as an entirety in accordance with the terms and conditions of this
Section 5.1, Parent and the Surviving Person shall be jointly and severally
liable for the payment of the CVR Payment Amount and the performance of every
duty and covenant of this Agreement on the part of Parent to be performed or
observed.

Section 5.2. Successor Substituted.

Upon any consolidation of or merger by Parent with or into any other Person, or
any conveyance, transfer or lease of the properties and assets substantially as
an entirety to any Person in accordance with Section 5.1, the Surviving Person
shall succeed to, and be substituted for, and may exercise every right and power
of, Parent under this Agreement with the same effect as if the Surviving Person
had been named as Parent herein.

ARTICLE VI

OTHER PROVISIONS OF GENERAL APPLICATION

Section 6.1. Notices.

Any request, demand, authorization, direction, notice, consent, waiver or other
document provided or permitted by this Agreement shall be sufficient for every
purpose hereunder if in writing and delivered personally, or sent by email or
sent by certified or registered mail (return receipt requested and first-class
postage prepaid) or sent by a nationally recognized overnight courier (with
proof of service), addressed as follows, and shall be deemed to have been given
upon receipt:

(a) if to a Holder or any or all Holders or the Shareholders’ Representative,
addressed to the Shareholders’ Representative at 10513 West 84th Terrace,
Lenexa, KS 66214, or to the Shareholders’ Representative at any other address
previously furnished in writing to Parent in accordance with this Section 6.1.

 

16



--------------------------------------------------------------------------------

(b) if to Parent, addressed to it at 11085 North Torrey Pines Road, Suite 300,
La Jolla, CA 92037, Attention: Charles Berkman, email at cberkman@ligand.com, or
at any other address previously furnished in writing to the Holders or the
Shareholders’ Representative by Parent in accordance with this Section 6.1.

Section 6.2. Successors and Assigns.

All covenants and agreements in this Agreement by Parent shall bind its
successors and assigns, whether so expressed or not.

Section 6.3. Benefits of Agreement.

Nothing in this Agreement, express or implied, shall give to any Person (other
than the parties hereto, and their permitted successors and assigns hereunder)
any benefit or any legal or equitable right, remedy or claim under this
Agreement or under any covenant or provision herein contained, all such
covenants and provisions being for the sole benefit of the parties hereto and
their permitted successors and assigns. The Holders shall have no rights or
remedies hereunder except as are expressly set forth herein. To the extent
permitted by applicable Legal Requirements, it is expressly agreed that in no
event shall any Holders (as opposed to the Shareholders’ Representative) or any
former stockholders of the Company (as opposed to the Shareholders’
Representative) have, after the Effective Time, any power or right to commence
or join in any Legal Proceeding against Parent or the Company or any Affiliate
of either of them based on or arising out of this Agreement or the Merger
Agreement.

Section 6.4. Governing Law.

This Agreement and the CVRs shall be governed by and construed in accordance
with the laws of the State of Delaware without regards to its rules of conflicts
of laws.

Section 6.5. Legal Holidays.

In the event that a CVR Payment Date shall not be a Business Day, then,
notwithstanding any provision of this Agreement to the contrary, any payment
required to be made in respect of the CVRs on such date need not be made on such
date, but may be made on the next succeeding Business Day with the same force
and effect as if made on the CVR Payment Date.

Section 6.6. Severability Clause.

In case any one or more of the provisions contained in this Agreement shall for
any reason be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provisions
of this Agreement, but this Agreement shall be construed as if such invalid or
illegal or unenforceable provision had never been contained herein. Upon such
determination that any term or other provision is invalid, illegal or
unenforceable, the court or other tribunal making such determination is
authorized and instructed to modify this Agreement so as to effect the original
intent of the parties as closely as possible so that the transactions and
agreements contemplated herein are consummated as originally contemplated to the
fullest extent possible.

 

17



--------------------------------------------------------------------------------

Section 6.7. Counterparts.

This Agreement may be signed in counterparts (which may be effectively delivered
by scan/email or other electronic means), each of which shall be deemed to
constitute but one and the same instrument.

Section 6.8. Termination.

This Agreement shall terminate and be of no further force or effect, and the
parties hereto shall have no liability hereunder, on the first day after
December 31, 2016 on which no further dispute is possible. A dispute shall be
considered possible if an Objection Period is in progress, or if a Section 6.10
process is in progress, or if any payment or other obligation required pursuant
to a final determination made in accordance with Section 6.10 has not yet
occurred.

Section 6.9. Entire Agreement.

This Agreement, the Shareholders’ Representative Agreement, the Merger
Agreement, and the Escrow Agreement represent the entire understanding of the
parties hereto and thereto with reference to the CVRs and this Agreement
supersedes any and all other oral or written agreements made with respect to the
CVRs, except for the Shareholders’ Representative Agreement, the Merger
Agreement, and the Escrow Agreement. If and to the extent that any provision of
this Agreement is inconsistent or conflicts with the Shareholders’
Representative Agreement, the Merger Agreement, and the Escrow Agreement, or any
of them, this Agreement shall govern and be controlling.

Section 6.10. Arbitration.

(a) Parent, the Company, and the Shareholders’ Representative shall attempt to
resolve any dispute, controversy or claim arising out of or relating to this
Agreement or the breach thereof (each, a “Dispute”) promptly by good faith
negotiation among representatives who have authority to resolve the controversy.

(b) Any Dispute which is not amicably settled pursuant to Section 6.10(a) above
shall be settled by arbitration administered by the American Arbitration
Association under its Commercial Arbitration Rules, and judgment on the award
rendered by the arbitrators may be entered in any court having jurisdiction
thereof. Parent and/or the Shareholders’ Representative may initiate an
arbitration for any matter relating to this Agreement that is not settled
pursuant to Section 6.10(a) above. However, in the event of a Dispute arising
from the delivery of a Notice of Objection, the sole matter to be settled by
arbitration shall be whether a CVR Payment Amount is payable, the calculation of
the CVR Payment Amount, or whether the calculation of the amount of Revenue
recognized in the applicable Quarter or Year is in error, and (if so) the proper
corresponding calculation of the CVR Payment Amount.

(c) The number of arbitrators shall be three. Within 15 days after the
commencement of arbitration, each party (Parent and the Company together being
one party) shall select one person to act as arbitrator, and the two selected
shall select a third arbitrator within 15 days of their appointment. If the
arbitrators selected by the parties are unable or fail to agree upon the third
arbitrator, the third arbitrator shall be selected by the American Arbitration
Association. The place of the arbitration shall be San Diego, California. The
arbitrators shall be lawyers or retired judges with experience in the life
sciences industry and with mergers and acquisitions. Except as may be required
by law, neither a party nor an arbitrator may disclose the existence, content or
results of any arbitration hereunder without the prior written consent of both
parties.

 

18



--------------------------------------------------------------------------------

(d) Any award payable in favor of the Shareholders’ Representative as a result
of arbitration shall be paid by Parent to the Shareholders’ Account, in the
manner provided for in Section 2.4 and in accordance with the terms of this
Agreement. Parent and the Shareholders’ Representative shall pay in equal halves
all fees and expenses of the arbitration forum, including the costs and expenses
billed by the arbitrators in connection with the performance of their duties
described herein; provided, however, that if the arbitrators rule in favor of
Parent, the Shareholders’ Representative shall cause an amount equal to the half
of the arbitrators’ fees and expenses paid by Parent to be paid to Parent out of
the Shareholders’ Account, and if the arbitrators rule in favor of the
Shareholders’ Representative, an amount equal to the half of the arbitrators’
fees and expenses paid by the Shareholders’ Representative shall be paid by
Parent to the Shareholders’ Account, in the manner provided for in Section 2.4
and in accordance with the terms of this Agreement. Each party to the
arbitration shall be responsible for its own attorney fees, expenses and costs
of investigation.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has caused this Contingent Value Rights
Agreement to be executed on its behalf by its duly authorized officers as of the
day and year first above written.

 

LIGAND PHARMACEUTICALS INCORPORATED

By:

 

/s/ John L. Higgins

Name:

Title:

 

John L. Higgins

President and Chief Executive Officer

CYDEX PHARMACEUTICALS, INC.

By:

 

/s/ Theron Odlaug

Name:

Title:

 

Theron Odlaug

President and Chief Executive Officer

/s/ Allen K. Roberson

Allen K. Roberson, as Shareholders’ Representative

/s/ David Poltack

David Poltack, as Shareholders’ Representative

 

[Signature Page to Contingent Value Rights Agreement]